Citation Nr: 0948980	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  09-07 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to January 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In September 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


REMAND

The only available service treatment records are the 
Veteran's Reports of Medical History at the times of entrance 
into service and separation from service.  The record 
reflects that the remainder of the Veteran's service 
treatment records are unavailable.  Thus, in this case, the 
Board has a heightened duty to consider the benefit of the 
doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In his April 1981 Report of Medical History at the time of 
entrance into service, the Veteran indicated that he had 
never had recurrent back pain.  However, in his January 1987 
Report of Medical History at the time of separation from 
service, he reported a history of recurrent back pain 
beginning in 1983, which was noted to have been medically 
treated, and for which there was noted to be no complications 
or sequelae.

The record reflects that the Veteran served as an air cargo 
specialist.  During both a May 2009 RO hearing and his 
September 2009 Board hearing, the Veteran asserted that such 
duty included extensive heavy lifting.  He also testified 
that he was treated for lower back pain during service and 
prescribed anti-inflammatory and pain medications.  He 
furthermore indicated that his back problems were ongoing 
during service and continued after his period of service, but 
that he had endured such back problems because he needed to 
work physically demanding jobs.  

The earliest post-service record of any back problem is a 
December 2002 private treatment note, which indicates that 
the onset date of the Veteran's back problems was December 1, 
2002.  The note also indicates that the Veteran had noticed 
the gradual onset of lower back pain at work approximately 
five weeks prior and had gone to the Emergency Room at that 
time.  It was noted that the Veteran had been off of work for 
approximately two weeks since the day he noticed the original 
pain.  The December 2002 private treatment note also states 
that the Veteran had no history of back pain, and that he 
stated that his back pain had had an insidious onset.

A December 2002 magnetic resonance imaging (MRI) report show 
that the Veteran was found to have a left L4-5 disc 
herniation.  A February 2003 private treatment note indicates 
that the Veteran, "started having back and left leg pain on 
December 2, 2002," which had improved when he stopped 
working for two weeks, but which then returned.  The Veteran 
underwent surgery for his back condition in March 2003 and 
April 2003. 

Given the Veteran's testimony, his January 1987 Report of 
Medical History, and the Board's heightened duty to consider 
the benefit of the doubt, the Board finds the Veteran's 
account of in-service back problems to be credible.  However, 
the record reflects no post-service back problems until over 
20 years after the Veteran's period of service.  It also 
reflects that, at the time the Veteran first began treatment 
for back pain, he reported that his back pain began in 
December 2002 and that he had no prior history of back pain.  
In light of this evidence, and the fact that no competent 
etiology opinion regarding the Veteran's current back 
disorder and his service is of record, there is not 
sufficient competent medical evidence to decide the case, and 
it must therefore be remanded for a VA medical examination 
and opinion.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, available records 
pertaining to the Veteran's low back 
disability.

2.	Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all currently 
present low back disorders.  The claims 
folder must be provided to and reviewed 
by the examiner.  Based on examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion with respect to each currently 
present low back disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
period of service.  For the purposes of 
such opinion, the examiner should 
presume the Veteran's statements 
regarding his in-service duties, 
symptomatology, and treatment to be 
credible.  The rationale for all 
opinions expressed must also be 
provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


